Citation Nr: 0511543	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  95-05 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder, to 
include chloracne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1966 to 
December 1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 decision by the 
RO which denied service connection for the disabilities now 
at issue on appeal.  A personal hearing at the RO was held in 
April 1995.  The Board remanded the appeal to the RO for 
additional development in August 1998, May 2001, and April 
2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  An acquired psychiatric disorder was not present in 
service, and there is no competent medical evidence that any 
current psychiatric disorder, including PTSD is related to 
service.  

3.  A skin disorder was not present in service or until many 
years after service, and there is no competent medical 
evidence that any current skin disorder is related to 
service; the veteran does not have a diagnosis of chloracne.  


CONCLUSIONS OF LAW

1.  The veteran does not have an acquired psychiatric 
disorder, including PTSD due to disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).  

2.  A skin disorder was not incurred in or aggravated by 
service and is not the result of exposure to herbicides in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5100, 5102, 
5103, 5103A, 5106, 5107, (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309(e) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.  

The Board concludes that information and discussions as 
contained in the March 1994 rating decision, the February 
1995 statement of the case, the April 1995, July 1999, July 
2002, and December 2004, supplemental statements of the case 
(SSOC), the August 1998, May 2001, and April 2003 Board 
remands, and in letters sent to the veteran in June and July 
2001 and September 2004 have provided him with sufficient 
information regarding the applicable regulations.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  The veteran 
also provided testimony at hearing at the RO in April 1995.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board finds that the record has been fully developed, and 
that it is difficult to discern what further guidance VA 
could have provided to the veteran regarding what additional 
evidence he should submit to substantiate his claims.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  There is 
no indication that there is additional evidence to obtain; 
there is no additional notice that should be provided; and 
there has been a complete review of all the evidence without 
prejudice to the veteran.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
veteran.  The Board concludes that any such error is 
harmless, and does not prohibit review of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Factual Background

The service medical records show no complaints, treatment, 
abnormalities, or diagnosis referable to any skin or 
psychiatric problems in service.  A separation examination in 
December 1968 showed his skin and psychiatric status were 
normal.  

A statement from E. J. Javillonar, MD., dated in October 1993 
was to the effect that the veteran was treated for dermatitis 
of the feet and hands, bilaterally in July 1990.  

A letter and copies of private medical records from Dr. R. C. 
Olvena, received in November 1993, showed that the veteran 
was treated for headaches, dizziness, palpitations, and 
tingling in extremities in January 1985.  The veteran 
reported that his PTSD symptoms were present since Vietnam.  
Physical examination was normal and the diagnosis was PTSD.  
The records show periodic treatment for the same symptoms 
through August 1991.  Dr. Olvena stated that he treated the 
veteran for PTSD through December 1992, and opined that it 
was probably caused by his service in Vietnam.  A similar 
statement and duplicate copies of the same records were 
received from Dr. Olvena in August 2001.  The Board notes 
that the duplicate January 1985 treatment record included 
additional complaints of "skin disorder, chloracne" 
inserted in what was a blank space on the original certified 
copy (dated 11/3/93) and appears to be written with a 
different pen.  

A VA outpatient note, dated in September 1993 showed that the 
veteran reported a history of a skin rash off and on since 
Vietnam.  

A Medical Certificate from D. C. Bacuyag, M.D., dated in 
November 1993 indicated, in part, that the veteran was 
treated for a skin disorder (chloracne) at that office.  The 
physician indicated that the veteran's treatment records were 
lost and could not be furnished.  

On VA psychiatric examination in January 1994, the examiner 
provided a detailed description of the veteran's complaints, 
medical and military history, and findings from mental status 
examination.  He noted that the veteran reported nightmares, 
sleep problems, and some flashbacks, but did not speak of 
depression or show anxiety, fear, avoidant behavior, hyper-
alertness, or irritability.  The veteran did not describe any 
emotional interference with his ability to relate to people, 
and there were no vocational limitations when he live in the 
Philippines where he received a Bachelor's Degree and worked 
in sales for a heavy equipment firm until his retirement.  
The veteran did not have any emotional problems until he 
retired and moved to the United States to work where he was 
separated from his wife and family.  The diagnosis was no 
major emotional pathology found.  The examiner commented that 
the veteran was undergoing a major dislocation of adjustment 
and residence since moving to the U.S.  

At the personal hearing in April 1995, the veteran testified 
that he believed he had PTSD due to his experiences while 
serving on a naval vessel in Vietnam.  He testified that his 
ship was under constant rocket attack and that they were hit 
above the water line once and had to return to Subic Bay for 
repairs.  The veteran testified that he first sought 
treatment for psychiatric and skin problems two to three 
years after his discharge from service.  

The veteran was afforded a VA examination by a panel of two 
psychiatrists in February 1999.  The report indicated that 
the claims file was reviewed and included a detailed 
description of the veteran's military, medical, and social 
history, current complaints, and the findings from a mental 
status examination.  The veteran's complaints and the 
clinical findings were not significantly different from those 
reported on the January 1994 examination and will not be 
repeated.  The psychiatrist's concluded that the veteran did 
not meet the diagnostic criteria for a diagnosis of PTSD 
under DSM-III, DSM-IIIR, or DSM-IV criterion.  While the 
veteran reported several symptoms often associated with PTSD, 
including sleep disturbance, nightmares, and hyper-startle 
ability, he was not suffering acutely or chronically from 
other symptoms of PTSD.  They opined that symptomatology were 
mostly likely that of an adjustment disorder associated with 
anxious moods or from a generalized anxiety disorder related 
to being separated from his family.  However, his history did 
not support a diagnosis for an affective or psychotic 
disorder.  The diagnosis was rule out adjustment disorder 
with anxious mood and rule out generalized anxiety disorder.  

VA outpatient records associated with the claims file July 
2001 showed that the veteran was seen for various maladies on 
numerous occasions from 1993 to 2001.  Except for verruca on 
the right palm and 4th left finger in September 1997, the 
records showed no complaints, treatment, or diagnosis 
referable to any skin or psychiatric problems.  

On VA examination of the skin in August 2001, the examiner 
indicated that the claims file was reviewed.  He noted that 
except for a "body rash" from exposure to chicken egg skin 
test in December 1966, there was no record of any skin rash 
until the reported treatment by the private physician in 
1990.  The examiner commented that the veteran's description 
of his skin rash bore no resemblance to chloracne.  On 
examination, there was no evidence of a skin rash.  The 
examiner opined that the history of chronic rhinitis and 
pruritic dermatitis and family history of pruritic dermatitis 
suggested strongly that the veteran had atopic dermatitis.  
There was no suggestion of chloracne.  

The evidentiary record includes an August 2001 opinion from a 
VA physician to the effect that, based on the veteran's self-
described history of psychiatric symptoms beginning in 
service and continuing up to the present time, it was likely 
that the psychiatric pathology noted on the February 1999 VA 
examination developed during service and was related to 
service.  

At the direction of the April 2003 Board remand, the veteran 
was scheduled for VA psychiatric and dermatological 
examinations in October 2004, but failed to report.  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Psychiatric Disorder

A psychosis will be considered to have been incurred in 
service if it becomes manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service, 
even though there is no evidence of such disease during the 
period of service.  The factual basis may be established by 
medical evidence, competent lay evidence, or both.  

In adjudicating a claim of service connection for PTSD, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

The evidence favorable to the veteran's claim includes a 
statement by a private physician that the veteran has PTSD, 
and an opinion by a VA physician to the effect that the 
veteran's psychiatric pathology was related to service.  The 
private report did not include any specific findings or 
symptoms of a psychiatric disorder or any discussion or 
analysis for the diagnosis.  The VA opinion was based 
entirely on a self-described history provided by the veteran.  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence, as 
a whole, does not support a finding of service connection for 
an acquired psychiatric disorder, including PTSD.  

The favorable evidence suggests that the veteran has PTSD 
related to traumatic experiences in service.  However, these 
opinions were based solely on the veteran's self-described 
history.  The Court has held that the Board is not bound to 
accept a diagnosis based solely on an unsubstantiated history 
as provided by the veteran.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991), reconsidered, 1 Vet. App. 406 (1991); see 
also, LeShore v. Brown, 8 Vet. App. 406 (1995) (a medical 
statement, unenhanced by any additional medical comment, does 
not constitute "competent medical evidence").  

In contrast, the three VA psychiatrists who examined the 
veteran during the pendency of this appeal have all concluded 
that the veteran did not meet the criteria for a diagnosis of 
PTSD and, in fact, did not have a current psychiatric 
disorder.  All three psychiatrists agreed that the veteran's 
current symptomatology was most likely related to being away 
from his family in the Philippines.  These opinions, and in 
particular, the February 1999 Panel report, included a 
detailed description of the veteran's complaints, social, 
medical, and military history, and a discussion of all 
relevant facts.  The examiner's reviewed the entire record 
and opined that the veteran did not meet the criteria for a 
diagnosis of PTSD or any other acquired psychiatric disorder.  
The Board finds this opinion more persuasive than the two 
favorable opinions discussed above, as it was based on a 
review of the entire claims file and included a discussion 
and analysis for the conclusions reached.  The Board also 
notes that the veteran made no mention of any psychiatric 
problems during service and no pertinent psychiatric 
abnormalities were noted at the time of his separation 
examination in December 1968.  Additionally, he testified 
that he did not seek any medical attention for any 
psychiatric problems until at least two years after his 
discharge from service.  The first evidence of any reported 
treatment for a psychiatric problem was in 1985, more than 16 
years after his discharge from service.  

The Board points out that VA attempted to verify the 
veteran's claimed in-service stressors through the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR).  
However, a response from that Agency in June 1994 was to the 
effect that his description of stressors in Vietnam did not 
involve any particular event that could be verified.  While 
the veteran described his stressors as having occurred in the 
presence of others, he has not provided the name of a single 
person who could verify any of the incidents.  The veteran's 
lay testimony regarding stressors is insufficient, standing 
alone, to establish service-connection.  Moreau v. Brown, 9 
Vet. App. 389 (1996); Doran v. Brown, 6 Vet. App. 283 (1995).  

It should also be noted that the veteran was scheduled for 
another VA psychiatric examination in October 2004 to 
determine, if possible, the etiology of any current 
psychiatric manifestations.  However, he failed to report and 
did not offered any explanation or request to be rescheduled 
for another examination.  The Board finds the 
representative's argument that the letter notifying him of 
the scheduled VA psychiatric examination was improperly 
addressed and that he should be afforded another examination 
is without merit.  Although the file copy notice letter did 
not include the State, the address was otherwise correct and 
include the appropriate zip code which would be sufficient to 
for postal delivery, particularly since the letter was mailed 
within the State of Massachusetts.  Furthermore, the letter 
was not returned by the U.S. Postal Service, which would tend 
to show that the letter was delivered.  In any event, a copy 
of the actual notice letter in the file included the 
veteran's full and correct mailing address.  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated medical opinions 
that alleged PTSD had its origins in service.  Wood, 1 Vet. 
App. 406.  

As there is no medical evidence of a diagnosis of PTSD based 
on any recognized stressor and the constellation of symptoms 
associated with that disorder, there is no basis to grant 
service connection for PTSD.  

As to an acquired psychiatric disorder, the current medical 
evidence of record does not show that a psychiatric disorder 
was present in service or within one year of discharge from 
military service.  Moreover, there is no competent evidence 
relating any such disease to military service.  The favorable 
opinions of the health care provides do not rise to competent 
evidence relating any current psychiatric disorder to 
service.  

In summary, the Board finds that the evidence, as a whole, 
does not support a finding of service connection for an 
acquired psychiatric disorder, including PTSD.  Accordingly, 
the claim is denied.  

Skin Disorder

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during such service.  In the case of such a veteran who 
served in the Republic of Vietnam between January 9, 1962 and 
May 7, 1975, service connection based on herbicide exposure 
will be presumed for certain specified diseases if it becomes 
manifest to a compensable degree at any time after service.  
38 U.S.C.A. § 1116 (2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

Disease associated with exposure to certain herbicide agents 
under 38 C.F.R. § 3.309(e), includes chloracne.  

In the instant case, the service medical records are silent 
for any complaints, abnormalities, or diagnosis of a skin 
disorder in service, other than a reaction to an inoculation.  
Although the veteran testified that he first sought medical 
treatment for a skin disorder about three years after 
service, the first evidence of a reported skin disorder, 
diagnosed as dermatitis, was in July 1990, nearly 22 years 
after discharge from service.  

The Board finds the statement from a private physician to the 
effect that the veteran was treated for a skin disorder 
characterized as chloracne is unreliable and not probative of 
the issue at hand.  The statement did not include any 
findings or description of the skin disorder or offer any 
rationale for the diagnosis.  

On the other hand, the veteran was examined by VA in August 
2001 for the specific purpose of determining the nature and 
etiology of his claimed skin problems.  However, on 
examination, there was no evidence of a current skin 
disorder.  The examiner commented that the veteran's 
description of his skin disorder, when manifested, was not 
consistent with chloracne, and was most likely a pruritic 
dermatitis.  

The Board also notes that all of the numerous VA outpatient 
records from 1993 to the present failed to show any evidence 
of a skin disorder other than verruca (wart) on the right 
palm and left 4th finger.  As there is no competent evidence 
of chloracne or any evidence of a chronic skin disorder in 
service or until many years after discharge from service, and 
no evidence of a skin disorder at present, the Board finds no 
basis to grant service connection.  Accordingly, service 
connection for a skin disorder, including chloracne is 
denied.  


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD is denied.  

Service connection for a skin disorder, to include chloracne 
is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


